DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Michael Rodriguez on December 28, 2021.
3.	The application has been amended as shown below, with these amendments based on the claims filed in the after-final amendment dated December 8, 2021, which was entered by the examiner.

Claims

14. (Currently Amended) A first user equipment, UE, comprising: 
a transceiver; and 
a processor configured to: 
detect, on at least one carrier, a Physical Sidelink Control Channel (PSCCH) including at least one of an indication for indicating that a multi-antenna transmission is employed at a second UE or an indication of compensating a Physical Sidelink Shared Channel Demodulation Reference Signal Receiving Power (PSSCH-RSRP) of the second UE, transmitted by [[a]]the second UE;
estimate, on each of the at least one carrier, the PSSCH-RSRP of the second UE, according to the detected PSCCH; 
compensate, on each of the at least one carrier, the estimated PSSCH-RSRP of the second UE, according to the detected PSCCH; 

transmit, via the transceiver, a Physical Sidelink Shared Channel (PSSCH) using at least one of the determined available candidate single-subframe resources on the at least one carrier. 

15. (Currently Amended) A non-transitory computer storage medium storing computer-executable instructions that, when executed by a processor of a first user equipment (UE), cause the first UE to: 
	detect, on at least one carrier, a Physical Sidelink Control Channel (PSCCH) including at least one of an indication for indicating that a multi-antenna transmission is employed at a second UE or an indication of compensating a Physical Sidelink Shared Channel Demodulation Reference Signal Receiving Power (PSSCH-RSRP) of the second UE, transmitted by [[a]]the second UE;
estimate, on each of the at least one carrier, the PSSCH-RSRP of the second UE, according to the detected PSCCH; 
compensate, on each of the at least one carrier, the estimated PSSCH-RSRP of the second UE, according to the detected PSCCH; 
determine, on each of the at least one carrier, available candidate single-subframe resources according to the compensated PSSCH-RSRP; and 
transmit a Physical Sidelink Shared Channel (PSSCH) using at least one of the determined available candidate single-subframe resources on the at least one carrier. 

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance.


“ …obtaining a priority offset information for indicating an offset between actual priority of data transmission of the second UE and scheduled priority of data transmission of the second UE, from the detected PSCCH; adjusting, on each of the at least one carrier, a predetermined threshold based on the priority offset information;…“
Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 6 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims of independent claim 6 are allowed for the same reason(s) as mentioned above for claim 6.
In further consideration of the amended independent claims 1, 14, and 15 to incorporate features of objected claim 2 matter as indicated by the Examiner in the Office Action mailed on October 8, 2021, and further in view of the arguments received in the Office on December 8, 2021 in response to the mailed Office Action, Examiner is of the opinion the Allowance of the Application is made clear in the record.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/HABTE MERED/Primary Examiner, Art Unit 2474